Case: 12-14877         Date Filed: 05/01/2013   Page: 1 of 4


                                                                       [DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                     ________________________

                                            No. 12-14877
                                        Non-Argument Calendar
                                      ________________________

                               D.C. Docket No. 3:11-cr-00092-MCR-1


UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                            Plaintiff - Appellee,

                                                 versus

FERRONTA LAVON JACKSON,

llllllllllllllllllllllllllllllllllllllll                            Defendant - Appellant.

                                      ________________________

                           Appeal from the United States District Court
                               for the Northern District of Florida
                                 ________________________

                                             (May 1, 2013)

Before TJOFLAT, PRYOR and KRAVITCH, Circuit Judges.

PER CURIAM:

         Ferronta Jackson appeals his 120-month sentence imposed after he pleaded

guilty to one count of possession of a firearm by a felon, in violation of 18 U.S.C.
              Case: 12-14877     Date Filed: 05/01/2013    Page: 2 of 4


§ 922(g). He argues the district court improperly took into account conduct not

charged in the indictment in arriving at his base offense level under the Sentencing

Guidelines. After thorough review, we affirm.

      In February 2011, federal and state law enforcement agents began a sting

operation in Pensacola, Florida. Agents operated a pawn shop, called Anything for

a Buck, and encouraged patrons to sell the shop firearms and contraband. In

October 2011, Jackson, a convicted felon, sold a stolen .40 caliber pistol to agents

at the shop. A grand jury indicted Jackson only for this conduct. But Jackson had

visited Anything for a Buck before. In July, Jackson told agents at the shop that

his friend had a sawed-off shotgun and was looking to sell it. Agents promised

Jackson a $50 “finder’s fee” if his friend would sell the shotgun to the shop.

Jackson agreed and brokered the sale.

      Before Jackson’s sentencing, the probation office prepared a presentence

investigation report (PSI) listing as “offense conduct” all of Jackson’s transactions

with Anything for a Buck, including the sawed-off shotgun sale not mentioned in

the indictment. Because he brokered the sale of a sawed-off shotgun, the PSI

determined Jackson’s base offense level under U.S.S.G. § 2K2.1(a)(1)(ii), which

provides for a level 26 “if . . . the offense involved” a gun defined in 26 U.S.C. §

5845(a), including a sawed-off shotgun. At sentencing, Jackson objected to the use

of § 2K2.1(a)(1)(ii) to set his base offense level because the sawed-off shotgun


                                          2
              Case: 12-14877     Date Filed: 05/01/2013    Page: 3 of 4


deal was not charged in the indictment. According to Jackson, his base offense

level should have been 20, which would have yielded a guidelines range of 70 to

87 months’ imprisonment. The district court overruled his objection and

determined his guidelines range was 130 to 162 months’ imprisonment. Under 18

U.S.C. § 924(a)(2), however, Jackson faced a statutory maximum of 120 months’

imprisonment. This became his guidelines range and, ultimately, his sentence.

After sentencing, Jackson appealed.

      We review questions of law arising under the guidelines de novo. United

States v. Williams, 431 F.3d 767, 769 (11th Cir. 2005). The base offense level for

a § 922(g) crime is 26 if “the offense involved” a sawed-off shotgun. U.S.S.G.

§ 2K2.1(a)(1)(ii); see 26 U.S.C. § 5845(a). Guidelines commentary defines

“offense” as “the offense of conviction and all relevant conduct under § 1B1.3

unless a different meaning is specified or is otherwise clear from the context.”

U.S.S.G. § 1B1.1, cmt. (n.1(H)) (emphasis added). Further, “[u]nless otherwise

specified,” a defendant’s base offense level should account for “all acts and

omissions committed, aided, abetted, counseled, commanded, induced, procured,

or willfully caused by the defendant . . . .” Id. § 1B1.3(a)(1)(A).

      Jackson contends that § 2K2.1(a) “otherwise specifie[s]” the conduct on

which his base offense level should be calculated. Id. He argues this conduct

should be restricted to that charged in the indictment, which did not include the


                                          3
               Case: 12-14877     Date Filed: 05/01/2013   Page: 4 of 4


shotgun, arguing that section’s use of the restrictive term “the” qualifies the word

“offense.” Id. § 2K2.1(a). We do not agree. The guidelines commentary defines

“offense” as “the offense of conviction” as well as “all relevant conduct . . . .” Id.

§ 1B1.1, cmt. (n.1(H)). If the Sentencing Commission intended § 2K2.1(a) to be

limited to the offense of conviction, it would have used that language, rather than

the more general term “offense.” Because a more limited definition of offense is

not “specified” in § 2K2.1(a), the district court correctly concluded that Jackson’s

base offense level should be determined based on “the offense of conviction and all

relevant conduct . . . .” Id. And Jackson does not argue his brokerage of the

shotgun was not relevant conduct. The district court was therefore correct in

setting Jackson’s base offense level at 26.

      AFFIRMED.




                                           4